Citation Nr: 1137749	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	David Huffman, Esquire


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision, decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file was later permanently transferred to the Atlanta, Georgia RO (Montgomery RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected bilateral pes planus.  He alleges that his flat foot condition is "severe" in nature and manifested by chronic, debilitating pain.  Notably, the Veteran is also service connected for several other disabilities of the foot and ankle, to include right hallux valgus, left hallux valgus with degenerative joint disease of the MPT joint, and degenerative joint disease of the left ankle.  

First, the Board notes that the Veteran was afforded examination for his feet in October 2009 (VA) and March 2011 (QTC).  These examinations were conducted in conjunction with claims (service connection and increased ratings) for hallux valgus, DJD of the left ankle, heel deformities, and right foot nerve damage under 38 U.S.C.A. § 1151, and are not currently before the Board.  Nevertheless, the March 2011 QTC examination contained significant physical findings with respect to the Veteran's bilateral pes planus and overall foot condition.  Despite this fact, the RO did not issue a supplemental statement of the case (SSOC) reflecting the new, relevant medical evidence.  Accordingly, the RO should issue an updated SSOC upon remand which reflects the findings contained in the March 2011 QTC examination, as well as any other relevant evidence obtained since the issuance of the last SSOC in March 2010.

Second, while the March 2011 QTC examination report delineated physical findings relating to the feet, it did not indicate whether there was, for example, pain on manipulation, swelling on use, or characteristic callosities, which are just some of the criteria needed for a higher evaluation under Diagnostic Code (DC) 5276.  See 38 C.F.R. § 4.17a, DC 5276.  Nor did the examination report indicate the approximate severity of the bilateral flat foot condition, i.e., whether it is moderate, severe or pronounced.  Such findings would be helpful in assessing the nature and severity of the service-connected pes planus.  

Lastly, the Veteran has endorsed numbness in both feet, or neuralgia, which he relates to his flat foot condition.  See VA Form 9, April 2008; see also VA Treatment Record, March 2008.  The October 2009 VA examination notes complaints of foot neuralgia, but it unclear if the Veteran actually possesses such a diagnosis as he has not been afforded a neurological examination in connection with his pes planus disability.  The examiner should address his complaints of neuralgia upon remand. 

With regard to the Veteran's claim for entitlement to TDIU, the Board finds this issue to be inextricably intertwined with the issue of entitlement to an evaluation in excess of 10 percent for service-connected pes planus. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to the evaluation assigned to the Veteran's service-connected pes planus, and any of its residuals, have been resolved. 

Accordingly, the case is REMANDED for the following action:

1. Locate and obtain all relevant VA treatment records that have not yet been associated with the claims file, to specifically include any recent VA treatment records from January 2010.  

2. After obtaining any additional records identified in the preceding paragraph, schedule VA compensation examinations to reassess the severity of the Veteran's bilateral flat foot disability, to include any neurological residuals.  All necessary diagnostic testing and evaluation should be performed.

Regarding the flat feet, the examiner should indicate whether this disability is mild, moderate, severe or pronounced, as determined by 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In addition, given the Veteran's complaints of numbness in his feet and lower extremities, etc., the examiner must indicate whether there is neuralgia or other neurological impairment to the feet associated with the service-connected bilateral pes planus disability OR the service-connected bilateral hallux valgus disability and, if there is, specify the affected nerve(s) and determine whether it is mild, moderate, moderately severe or severe.

The examiner is also asked to comment upon whether the Veteran's service- connected foot and ankle disabilities, alone, render him unable to engage in substantially gainful employment.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  The opinion should state whether the Veteran's service-connected foot and ankle disabilities, alone, render him unemployable, with an explanation.

3. Ensure that all necessary development regarding the Veteran's claim for entitlement to TDIU has been conducted.

4. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


